Citation Nr: 0530543	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  95-37 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected thoracic spine strain, with degenerative changes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1971 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  It is noted that the RO increased the disability 
evaluation during the pendency of this appeal; however, the 
veteran's appeal remains pending because the maximum 
schedular was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In August 2003, the Board remanded this case for additional 
evidentiary development, and the case is ready for a 
decision.


FINDING OF FACT

The veteran's thoracic back disability is manifested by 
subjective complaints of constant pain, and objective 
diagnosis of mild degenerative changes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
thoracic spine strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5293, 5235-5243 (2002) and (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the VCAA and its 
application must be considered.  

The record contains December 2001 and January 2004 VCAA 
letters informing the veteran of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  Both letters told 
the veteran of information and evidence needed to 
substantiate and complete a claim for an increased rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran filed a claim pre-VCAA.  
As such, the RO supplied the veteran with subsequent 
notification via the letters referred to above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (holding that any 
timing error can be cured when VA employs proper subsequent 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA examinations from May 1995, 
December 1997, October 2000, and May 2005 (with addendum).  
The RO obtained treatment records from the Sacramento VA 
Outpatient Clinic from January 1993 to July 1996, and records 
from the Reno VA Medical Center (VAMC) from August 1997 to 
March 2004.  The record also contains various lay statements 
and contentions from the veteran.  

It is noted that the RO obtained Social Security 
Administration (SSA) records.  An October 1997 SSA Decision 
declared that the veteran was not entitled to a period of 
disability or disability insurance benefits.  The Findings in 
the decision noted that the medical evidence submitted by the 
veteran addressed severe substance abuse disorder coupled 
with history of occasional venous hypertension of the lower 
extremity.  The record also contains a May 2000 Decision that 
noted the veteran claimed to be disabled due to degenerative 
arthritis in the back, hypertension in legs causing blood 
clots, and head trauma; SSA stated that the veteran had met 
its medical rules to qualify for disability benefits.  The 
Decision also stated that SSA had not determined if the 
veteran had met its non-medical rules, and a later letter 
would inform the veteran of that determination.  The SSA 
records, in relation to this claim, will be discussed further 
below.  

Based on the preceding, VA fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  

I.  Facts

A June 1974 rating decision granted service connection for 
strain, thoracic spine area.  In its decision, the RO noted 
that though the veteran's service medical records were 
negative for an injury to the spine, the veteran had 
complained of upper back pain prior to discharge.  

The veteran filed the pending claim for an increased rating 
in January 1995, and he underwent a May 1995 VA examination.  
The veteran reported that since the initial back injury in 
service, he had had intermittent pain in the back 
particularly over the right mid back muscle areas.  He had 
frequent spasms for which he took Tylenol.  Physical 
assessment of the veteran's thoracolumbar spine showed a 
moderate increase in the thoracic kyphosis.  There was 
moderate right paraspinous muscle spasm and tenderness in the 
right thoracic area.  Range of motion of the thoracolumbar 
spine was as follows:  Flexion 90 degrees and he reached to 
within 6 inches of the floor; backward extension 25 degrees; 
right and left flexion 30 degrees; right rotation 15 degrees; 
and left rotation 30 degrees.  Neurological examination of 
the lower extremities showed deep tendon reflexes patella 1+ 
right, 2+left; and achilles, absent right and left.  Sensory 
examination showed straight leg raising 90 degrees right, and 
90 degrees left; and heel and toe walking was normal 
bilaterally.  Squatting was normal.  The veteran was 
diagnosed as having degenerative joint disease, 
thoracolumbosacral spine.  

A May 1995 x-ray, to rule out degenerative disc disease or 
degenerative joint disease, showed mild spurring at the T12-
L1 level.  The other interspaces appeared to be normal.  The 
impression was minimal degenerative joint disease.  

In his August 1995 notice of disagreement, the veteran 
asserted that he was employed in the construction trade, 
where he finished drywall and had to sometimes lift a 65 
pound piece of equipment.  He asserted that the examining 
physician had told him he had a neurological loop that caused 
muscle spasm that radiated pain in the low right back.  The 
veteran also contended that the RO had failed to obtain 
relevant VA treatment records.

As such, the RO sought outpatient treatment reports from the 
Sacramento VA facility.  A January 1993 assessment found 
paraspinal muscle spasm T6-T12.  

A May 1996 VA Progress Note indicated that the veteran 
complained of severe back pain on and off for a year, and it 
was getting worse.  Physical assessment found tenderness at 
intercostal space, and the impression was muscle strain.  A 
month later, the veteran continued to complain of right upper 
back pain, which travelled up his neck.  The veteran appeared 
to describe a flare-up in that he said the pain lasted from 
15 to 60 minutes.  

A June 1996 rating decision granted an increased rating of 10 
percent.  

The veteran underwent a December 1997 VA examination.  The 
veteran reported that in the 1980s he had seen a neurologist, 
whose name he did not know, who told him he had a 
neurological loop causing cramping in the upper back.  The 
veteran complained of chronic pain 4/10, as well as weakness, 
fatigability, and lack of endurance.  The severity of these 
problems caused him to be unable to work, and the duration 
was from one hour to a day.  Alleviating factors were 
medication and rest.  The limitation of function during 
flare-up was that he was unable to work.  

Objectively, straight leg raising was to 80 degrees in the 
right and 90 degrees left.  The veteran had flexion to 75 
degrees and hyperextension to 20.  Laterally, he had 30 
degrees on the right and left.  Rotation was 15 degrees on 
the right and 20 degrees on the left.  Deep tendon reflexes 
were patella 0 in the right 2+ in the left.  Achilles was 
absent bilaterally.  The veteran was additionally limited by 
pain and lack of endurance.  The examiner stated that she 
thought the lack of endurance was the major functional 
impact.  The examiner found evidence of painful motion of 
spasms on the paraspinal muscles, about T12 to T6.  The 
veteran had tender intercostal spaces at CTA, and he said 
that had to with the pain that went through the thoracic 
spine in the anterior aspect of the chest and created a 
sensation of not being able to breath.  The veteran indicated 
that his bilateral arms were weak.  The examiner noted that 
plantar surface of the right leg had decreased sensation.  
The veteran had accentuated kyphosis of the spine.  
Musculature to the back was not well developed, but it was 
not abnormal.  Neurological abnormalities were absent deep 
tendon reflexes.  The examiner stated that it would be 
prudent and reasonable to relate the veteran's pain to his 
injury.  The diagnosis was paraspinal muscle spasm, strain of 
the thoracic spine area, spurring of the T12 to L1 disc area, 
degenerative joint disease, and a differential diagnosis of 
nerve impingement.  The examiner noted per radiology:  Spur 
formation of lumbosacral spine.  

Thereafter, a July 1998 rating decision granted an increased 
rating of 20 percent for strain of the thoracic spine with 
mild degenerative changes, referencing Diagnostic Code 5010-
5291.  A September 1998 VA Form 646 from the veteran's 
representative argued that the veteran was entitled to 
increased rating under Diagnostic Code 5293.  The veteran 
filed another VA Form 9 in December 1998, and continued to 
contend that his upper thoracic back had been getting worse, 
and he had had to take a job paying half of what he usually 
earned.  The veteran mentioned that his severe hypertension 
also kept him from working a regular job.  

The record contains a September 1998 radiology report 
concerning the thoracic spine, and the Impression was mild 
kyphoscoliosis, continued maintenance of vertebral height and 
alignment, and mild distal productive osteoarthritic changes, 
most notably at T12-L1.  A VA Progress Note indicated that 
the veteran continued to complain of muscle spasms 
progressing to pain that encircled the chest.  The assessment 
was that is was likely arthritic process around previous 
injury may worse with time.  The assessor questioned whether 
the veteran had thoracic spondylosis with intercostal root 
compression.  Another treatment record noted the veteran's 
report that mid back spasms cause pain all the way up the 
neck, made worse by standing erect and better by slouching.  

A November 1998 VA Progress Note indicated an assessment of 
chronic thoracic pain, without evidence of stenosis or other 
condition that required surgery.  
A November 1998 radiology report noting a clinical history of 
status post back injury, thoracic radiculopathy.  The 
impression was as follows:  (1) no evidence of spinal 
stenosis; (2) mild central protrusion/bulge at C5-6 which 
imprints the anterior cord at this level; (3) minimal bulging 
of the T7-8 disc, which minimally impinged the cord 
anterolateral; and (4) focal areas of increased activity 
consistent with hemangiomas in the lower thoracic spine.  

The veteran submitted a VA Form 21-4138 and stated that he 
had experienced severe back pain over the past year, and had 
taken a serious cut in pay.  The veteran also continued to 
assert that his legs had hypertension, which also kept him 
from working.  

A September 1999 rating decision noted that the 20 percent 
rating was continued consistent with recurring attacks of 
moderate intervertebral disc syndrome (the RO also denied a 
claim of entitlement to individual unemployability).  In June 
2000, the veteran's representative alerted VA that the 
veteran had a pending SSA claim.  

The veteran had an October 2000 VA examination for the 
purpose of a non-service-connected pension claim, and 
reported that he had been beaten up by burglars in 1999, and 
sustained skull and rib fractures.  On physical assessment, 
the veteran's t-spine showed osteoarthritis involving mainly 
T12 and 11.  He had no sensory losses in the lower 
extremities, and he had excellent deep tendon reflexes 
bilaterally.  

An October 2000 treatment note from the Reno VAMC indicated 
that the veteran had tight paraspinous muscles at thoracic 
spine.  The veteran also described an "arthritis attack" 
with pain suddenly in back and along the spine.  Deep 
breathing caused it to worsen, and it stayed much of the day 
once it occurred.  

A March 2003 VA Form 646 contained a contention that a 
longitudinal review of the cumulative evidence of record 
showed that the veteran's chronic symptomatology more nearly 
approximated a 40 percent disability rating.  As noted above, 
the Board remanded the case in August 2003 to obtain a VA 
examination in light of recent changes to the rating 
criteria.

While the case was in remand status, the RO obtained 
additional treatment records from the Reno VAMC.  In August 
2003, the veteran had mild lower parathoracic tenderness, and 
straight leg raise to 90 degrees bilaterally without pain-
the Assessment was degenerative joint disease of the spine.  
In November 2003, the veteran had chronic low back pain and 
arthritis.  

The veteran underwent a VA examination in May 2005.  The 
examiner noted that the four volume claims file had been 
reviewed.  The veteran's current subjective complaints 
included that he sharp and dull pain, constantly, 10/10 all 
of the time, in the entire back.  The veteran reported 
stiffness, weakness, and fatigue, all of the time.  He took 
sleeping pills to get through his pain at night.  The veteran 
had no associated symptoms of bowel or bladder incontinence, 
and no alteration of sensation in the lower extremities.  The 
examiner noted, however, that the veteran described tingling 
in the arms and hands with them going numb, and later in the 
exam the veteran stated that his toes and feet went numb 
sometimes.  In terms of flare-up, the veteran reported that 
he felt pain all of the time.  There were no precipitating 
factors-just constant pain, without alleviating factors.  
The veteran was unable to do anything during a flare-up, and 
he reported that he had not been able to work since 1998 due 
to back pain.  The veteran did not use a brace or walking 
device.  The veteran was on SSIS disability for a head 
injury.  He reported that the type of construction work he 
performed increased his back pain.  

The examiner noted that the veteran was a rambling historian 
who smelled very strongly of alcohol.  He stood in the 
waiting area, and ambulated 25 feet to the exam room with 
stable gait.  He did not limp or use a walking device to 
ambulate.  The examiner observed that the veteran sat, stood, 
and reclined on the examination table without complaint of 
pain, and without assistance.  He disrobed and dressed 
independently, and leaned to the side in the char to reach 
and pick up his shoes off of the floor.  The veteran stood 
and leaned in full forward flexion to pick up items from the 
floor when dressing.  

The veteran's posture was upright with a stable gait.  An 
inspection of the thoraco-lumbar spine showed an exaggerated 
kyphotic curvature of the lower thoracic region accentuating 
the appearance of the natural lordotic lumbar curvature.  The 
skin folded along the spine symmetrically.  There was no 
swelling, redness, or evidence of spasm.  The veteran 
reported tenderness to palpation of the entire thoracic and 
lumbar spinous process as well as the surrounding bilateral 
paraspinous muscles.  Range of motion of the lumbar sacral 
spine was forward flexion 0-80, extension 0-25, right lateral 
flexion 0-30, left lateral flexion 0-25, right rotation 0-30, 
and left rotation 0-25.  The veteran reported pain with all 
movements.  

After neurologic, sensory, and diagnostic testing (which 
showed mild rotoscoliosis with degenerative change, and 
minimal older wedging for the lower thoracic vertebral body 
T12), the examiner diagnosed the veteran as having service-
connected thoracic strain with mild degenerative change, 
minimal wedging T12.  The examiner opined that the veteran's 
thoracic spine condition did not show any measurable degree 
of difference from the VA examination done in 1997, and there 
was no objective evidence to support worsening of the 
condition.  

I.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, DC 5293 (2002).

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5288, ankylosis of the 
dorsal spine, favorable, warranted a 20 percent evaluation, 
and unfavorable a 30 percent evaluation.

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5291, spine, severe 
limitation of motion of the dorsal spine warranted a maximum 
10 percent evaluation.  

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, a slight limitation 
of motion the lumbar spine warranted a 10 percent evaluation, 
moderate limitation of motion warranted a 20 percent 
evaluation, and severe limitation of motion warranted a 40 
percent evaluation.  

The former rating schedule of the spine instructed that under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	.........100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...........................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine
	..................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis................................................20

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2005).

III.  Analysis

A careful review of the evidence indicates that, at this 
time, the veteran's service-connected thoracic spine 
disability does not warrant a rating in excess of 20 percent 
under either the old or new criteria.  Particularly, the 
veteran has exceeded the maximum evaluation for limitation of 
motion of the dorsal spine under old Diagnostic Code (DC) 
5293 (which renders a maximum evaluation of 10 percent).  
Also, there is no indication in the record that the veteran 
has ankylosis of the dorsal spine as per old DC 5288 for the 
maximum rating of 30 percent.  

At the outset, it is noted that the assignment of a 
particular DC is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by VA must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It appears that old DC 5295 concerning lumbosacral strain is 
not appropriately applied because the veteran's service-
connected back disability concerns the thoracic spine, as 
opposed to the low back.  In terms of old DC 5293, which the 
RO referred to when granting an increased rating during the 
pendency of the veteran's claim, the record lacks evidence 
that the veteran had severe, recurring attacks of 
manifestations of intervertebral disc syndrome.  Mainly, the 
record does not support a conclusion that the veteran had 
intervertebral disc sydrome.  A May 1995 VA examination 
report contained neurological and sensory testing, with an 
ultimate diagnosis of degenerative joint disease (DJD) of the 
thoracolumbar spine, and an x-ray to rule out such a 
diagnosis rendered an impression of DJD.  Though a December 
1997 VA examination report noted a differential diagnosis of 
nerve involvement, and a November 1998 VA radiology report 
noted minimal bulging of T7-8 disc, an October 2000 VA 
examination report found that the veteran had osteoarthritis 
of T11-12.  In fact, the latter examination report noted that 
the veteran had no sensory losses in the lower extremities, 
and he had excellent deep tendon reflexes bilaterally.  

Finally, the most recent VA examination report found, after 
reviewing the claims file (and necessarily the preceding 
evidence regarding nerve involvement), that the veteran had 
mild degenerative change, minimal wedging T12.  The Board 
relies upon what appears to be a thorough assessment of the 
veteran's back symptomatology, including neurological and 
sensation testing.  As such, it does not appear that the 
veteran had ever been diagnosed as having intervertebral disc 
syndrome, and an increased rating under old DC 5293 is not 
warranted.

The same consideration applies to the current rating 
criteria-that is, the Formula for Rating Intervertebral Disc 
Syndrome is not appropriately utilized.  Regardless, a May 
2005 addendum to the recent VA examination report contained a 
VA examiner's opinion that the record did not show the 
veteran had experienced any incapacitating episodes where he 
was prescribed bed rest.  

Considering the General Rating Formula, the evidence of 
record does not indicate that the veteran had forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Even 
considering factors of functional loss due to pain, weakness, 
fatigability, lack of endurance, and flare-up, the veteran's 
service-connected thoracic spine disability has not 
manifested to the severity necessary for the next highest 
rating.  Again, the recent VA examination, particularly 
probative due to its comprehensive review of the veteran's 
claims file and contemporaneous diagnosis, did not point to 
any symptomatology that could be separately rated under an 
appropriate diagnostic code.  

The Board has considered the SSA records, which by in large 
contain medical evidence addressing a lower leg problem.  The 
SSA file contains the VA records mentioned above in the 
factual background, which have been duly assessed in this 
decision.  The evidence generated from SSA does not alter the 
outcome of this decision.  

In conclusion, the criteria for a rating in excess of 20 
percent for a thoracic spine disability have not been met.  
Where, as here, the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected thoracic spine strain, with degenerative changes, 
is denied.   




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


